t c memo united_states tax_court jeff burger productions llc banana moon trust j c chisum trustee tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date jimmy c chisum for petitioner richard a rappazzo for respondent memorandum opinion chiechi judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction respondent’s motion we shall grant respondent’s motion background for purposes of respondent’s motion the parties do not dispute the following factual allegations that are part of the record at all relevant times jeff burger productions llc jeff burger productions was a limited_liability_company that is taxed as a partnership because it did not make an election to be taxed as a corporation jeff burger productions filed part-- nership income_tax returns forms returns for taxable years and in those returns it was indicated that there were two partners members of jeff burger productions ie banana moon trust and purple passion trust consequently the provisions of sec_6221 through apply ’ respondent issued a notice of final partnership administra- tive adjustment which was addressed as follows jeff burger tax_matters_partner jeff burger productions llc east tonto rim drive sedona az j c chisum mr chisum timely mailed to the court a petition purportedly filed on behalf of jeff burger productions mr chisum identified himself in the petition as trustee of banana moon trust mr chisum further represented in the peti- ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure tion jeff laws jeff dent that banana moon trust is the tax_matters_partner tmp for burger productions banana moon trust was formed under the of the state of arizona upon commencement of the examination of the returns filed by burger productions for taxable years and respon- requested complete copies of the trust documents relating to banana moon trust the purported tmp for jeff burger productions as well as other information petitioner refused to provide respondent with the trust documents and other information re- quested respondent’s motion contends in pertinent part there is absolutely no evidence from which the court can adduce that mr chisum is the current trustee of banana moon trust petitioner has provided no evidence that the appointment of mr chisum as trustee was valid or authorized under the terms of the trust inden- ture petitioner has failed to demon- strate that mr chisum was legally appointed as trustee of banana moon trust and therefore is authorized to act on behalf of banana moon trust as tmp and bring the instant case before this court see t c rule c the capacity of mr chisum to act under arizona law and bring the instant suit in this court likewise has not been established petitioner filed a response to respondent’s motion in which it asks the court to deny that motion that response asserts in pertinent part the respondent’s objection goes to the manage- ment of the trust its internal affairs concerns about its administration the declaration of rights and the determinations of matters involving the trustee as the respondent concedes that these are arizona trusts sic this issue falls within the exclusive jurisdiction of the superior court here in the state of arizona see a r s at this point this court is without jurisdiction to determine whether x mr chisum is the duly authorized trustee the petitioner need not remind the court of the conse- guences of taking any_action over which subject matter is completely lacking any objection the respondent or respondent’s counsel has in this area must be taken up in the supe- rior court here in arizona assuming of course the respondent or respondent’s counsel has standing the irony is of course if respondent or respondent’s counsel does take the matter up with the superior court where the respondent will have the burden_of_proof and if the superior court finds that the trusts are sic valid then the respondent will be barred by res_judicata from asserting the sham trust claim that forms the basis for his deficiency determination tn essence the factual claims raised by the motion to dismiss are inextricably intertwined with the facts going to the merits of the commissioner’s sham trust claim at issue in this case if the trusts are sic valid then mr chisum under arizona law will be presumed to be the duly authorized trustee whether it is as a trustee of a resulting trust con- structive trust or expressed sic trust therefore the only course available to this court is to defer consideration of the jurisdictional claims to the trial on the merits 990_f2d_451 x n 1l 9th cir 940_f2d_1291 9th cir see also 824_f2d_799 9th cir a district_court may hear evidence and make findings_of_fact necessary to rule on the subject matter jurisdiction guestion prior to trial if the jurisdictional facts are not intertwined with the merits emphasis added the court held a hearing on respondent’s motion at that hearing mr chisum appeared as trustee for banana moon trust the purported tmp of jeff burger productions petitioner prof- fered no evidence and presented no new arguments at that hearing respondent introduced into evidence at the hearing on respon- dent’s motion documents that appear to be the governing trust documents for banana moon trust the purported tmp of jeff burger productions which respondent’s examining agent obtained from an unrelated third-party financial_institution those governing trust documents state that they are executed under the laws of the constitution for the united_states of america and the constitution for the state of nevada those documents identify the original trustee of banana moon trust as sugartree llc the governing trust documents relating to banana moon trust further provide in pertinent part the anglo-saxon common_law irrevocable pure trust for asset protection purposes also known as an asset_protection_trust created by this contract and indenture on thi sec_30th day of september is authorized to exist and function by and through its board_of trustees hereinafter referred to as the board pursuant to all of the conditions contained herein with certain assets to be administered by the trustee for the benefit of the holders of capital units hereinafter referred to as beneficiaries represented by certificates of beneficial_interest in accordance with the unalienable anglo-saxon common_law rights at the hearing the court informed mr chisum that its allowing him to appear at the hearing as the alleged trustee of banana moon trust the purported tmp of jeff burger productions did not mean that the court agreed that he in fact was a duly appointed and authorized trustee of banana moon trust afforded to man this trust shall be originally domiciled in the state of nevada and shall be interpreted and construed under the constitution of the united_states and the laws of the state of nevada the domicile and thereby the controlling interpretational laws under which the trust shall be construed may be changed to any other state or nation as shall be deemed prudent wise necessary or appropriate by the board_of trus-- tees the creator shall appoint a fiduciary to serve as protector of the beneficiaries the protec-- tor shall be an independent third party with no obliga- tions to any other party to this trust the protector shall have the power to remove any trustee who violates any term or condition of this trust agreement or is in breach of any anglo-saxon common_law trustee duty and shall have the power to appoint a successor trustee to fill any vacancy which occurs for any reason the board_of trustees shall have except as modified by the terms of this indenture and the minutes of the board interpreting the same all of the powers of trustees under the anglo-saxon common_law as well as those specified under the laws of the state of nevada the trustee may be replaced in any of the following manners a resignation the trustee may resign with or without cause at any time by sending a notice of his intention to do so to the trust principle sic office by certified mail however such resignation shall not be effective unless and until such time as a successor trustee has accepted the appointment to assume the duties and responsibilities of trustee on the expira- tion date of the outgoing trustee or thirty days after receipt of the resignation whichever occurs first b removal upon complaint for proper cause by any agent or person appointed by the trust the protector shall appoint a committee of arbitrators hereinafter referred to as the committee to investi- gate the complaint the committee shall have the power upon meeting investigation and a two-thirds majority vote to remove the trustee for the following specific reasons constituting proper cause a insol- vency b negligence c incompetence or d failure to perform fiduciary duties under the terms of the contract cc incapacitation in the event the trustee is unavailable to participate in the process of his removal or the selection of a successor trustee the protector shall have the authority to execute an affi- davit under oath setting forth the unavailability of the trustee d court appointment in the event it becomes necessary to litigate the removal of a trustee and or appointment of a successor trustee the trust by and through its beneficiaries may apply to a court of competent jurisdiction for the appointment of a successor trustee discussion rule provides in pertinent part c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person's authority is derived the governing trust documents pertaining to banana moon trust the purported tmp of jeff burger productions suggest that banana moon trust was organized as a_trust under the laws of the state of nevada however in petitioner’s response to respon- dent’s motion and at the hearing on that motion mr chisum asserted that the administration of banana moon trust is governed by the laws of the state of arizona and that the exclusive jur- isdiction in determining the validity of the trustee is in the superior court of the state of arizona assuming arguendo as petitioner claims that banana moon trust the purported tmp of jeff burger productions is a_trust the administration of which is subject_to the laws of the state of arizona under arizona law see rule c a trustee has the power to commence litigation on behalf of a_trust see ariz rev stat ann sec c west in the instant case petitioner has the burden of proving that this court has jurisdiction see 65_tc_346 27_tc_837 by establishing affirmatively ‘assuming arguendo as the governing trust documents per- taining to banana moon trust suggest that banana moon trust the purported tmp of jeff burger productions is a_trust the admin- istration of which is subject_to the laws of the state of nevada under nevada law see rule c a trustee has the power to commence litigation on behalf of a_trust if the trust instrument so provides see nev rev stat ann sec_163 and michie the governing trust documents pertaining to banana moon trust state in pertinent part that the board_of trustees of banana moon trust was to have all of the powers of trustees under the anglo-saxon common_law as well as those specified under the laws of the state of nevada all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden petitioner must provide evidence establishing that mr chisum has authority to act on behalf of banana moon trust the purported tmp of jeff burger productions see national comm to secure justice in the rosen- berg case v commissioner supra pincite 22_bta_686 we reject petitioner’s position that under arizona law the validity of the purported appointment of mr chisum as the trustee of banana moon trust falls within the exclusive jurisdiction of the courts of the state of arizona on the record before us we find that petitioner has failed to establish that mr chisum is authorized to act on behalf of banana moon trust the purported tmp of jeff burger productions ’ we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an order of dismissal for lack of jurisdiction granting respon- dent’s motion will be entered
